DETAILED ACTION
This is the initial Office action for application SN 17/297,027 having an effective date of 26 MAY 2021 and a provisional priority date of 29 November 2018.  A preliminary amendment was filed on 26 MAY 2021.  Claims 1-24 are pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I – Claims 1-15, drawn to a composition, in the reply filed on 25 March 2021 is acknowledged.  Claims 16-24 are withdrawn as being drawn to a non-elected invention. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Koivusalmi et al (US 7,850,841).
Koivusalmi et al [“Koivusalmi”] disclose a process for producing high-quality branched saturated hydrocarbon base oil of biological origin to be used as a new type base oil.  Koivusalmi discloses that the process comprises aldol condensation, hydrodeoxygenation and isomerization of a feedstock, which preferably originates from raw material of biological origin such as plant oils, animal fats, natural waxes and carbohydrates.  COL.1, L13-23.    
Koivusalmi discloses that the product base oil comprises branched paraffinic base oils not containing heteroatoms, starting from materials of biological origin, wherein the base oils comply with the requirements of the API Group III.  COL.5, L35-53.  Koivusalmi discloses that the product base oil has excellent viscosity and low temperature properties.  The process also yields as by-product, shorter chain hydrocarbons, which meets the limitation of one or more alkanes of dependent claim 4.  COL.12, L52-63.  
Koivusalmi discloses that typical carbon numbers of the products are C32, C36, C40 and C44.  COL.13, L1-13.  Koivusalmi sets forth in Table 2 in COLS. 13-16 carbon numbers and structures of the inventive base oils.   Koivusalmi discloses that for the base oils of the invention, the viscosity index is more than 120 (ASTM D2270), and the pour point is lower than -9°C, and particularly preferably lower than -15°C (ASTM D 5950).  COL.17, L53-57.  Koivusalmi discloses that for the base oils of the invention, the viscosity at 100°C is from 3 cSt to 8 cSt.  COL.18, L9-10.  
Koivusalmi discloses that because the inventive base oils are non-toxic, contain no sulfur, nitrogen or aromatic compounds typically present in conventional mineral oils, they may more safely be used in applications where the end user is exposed to oil or oil spray.  Further, the response of the base oil according to the invention is extremely high for antioxidants and pour point depressants.  COL.19, L45-55.  Koivusalmi also discloses that the products are well suited as base oils without blending limitations, and the products are compatible with lubricant additives.  COL.20, L24-28.  
While Koivusalmi does not specifically teach a lubricant composition comprising 75-99% by weight of said base oil and an effective amount of one or more additives, based on the teachings set forth hereinabove, it would have been obvious to one of ordinary skill in the art to produce such a lubricant composition, based on routine experimentation.    
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Reiner et al (US 2018/0010061 disclose a ketone wax composition and lubricant boiling range products comprising at least about 80 wt% of compounds having a carbon chain length of 27 carbons to 39 carbons, which is derived from a renewable source, such as triglycerides.  In some aspects, the ketone wax may be further hydroprocessed to remove olefin bonds and heteroatoms [0070].  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN M MCAVOY whose telephone number is (571)272-1451. The examiner can normally be reached Monday-Friday 9:30am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on (571) 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/ELLEN M MCAVOY/                                                                                    Primary Examiner, Art Unit 1771                                                                                                                    





EMcAvoy
May 10, 2022